Appellate Case: 21-8095     Document: 010110748514       Date Filed: 10/04/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 4, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-8095
                                                    (D.C. No. 2:20-CR-00121-SWS-1)
  DALCO GABRIEL WHITEMAN,                                       (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, McHUGH, and ROSSMAN, Circuit Judges.
                    _________________________________

       Dalco Gabriel Whiteman appeals the final judgment in his criminal case,

 challenging his convictions for multiple counts of aggravated sexual abuse and

 abusive sexual conduct and his 852-month prison sentence. Exercising jurisdiction

 pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-8095    Document: 010110748514        Date Filed: 10/04/2022      Page: 2



 I.     Background

        In 2020, a grand jury charged Mr. Whiteman with seven counts of sexual

 abuse against seven different victims in Indian country.1 The timing of the charged

 offenses spanned from 1988 to 2013. Each of the alleged victims was a minor at the

 time of the offense, and several of them were under age 12.

        Mr. Whiteman was tried by a jury. The government presented expert

 testimony by a licensed psychologist regarding the general dynamics of sexual abuse,

 the general characteristics of victims of sexual abuse, and the general characteristics

 of sex offenders. Each of the alleged victims testified. Mr. Whiteman sought to

 undermine the accuracy of the victims’ memories and suggested they were motivated

 to lie. Mr. Whiteman testified and denied all the allegations. He also presented

 witnesses who testified about his good character and the victims’ motives to lie.

        The jury convicted Mr. Whiteman on Counts 1-5 and 7.2 The district court

 sentenced him to 852 months’ imprisonment (71 years), plus 15 years’ supervised

 release.

 II.    Discussion

        On appeal, Mr. Whiteman challenges the district court’s failure to give a

 limiting instruction before the expert’s testimony and the wording of the instruction



        1
        The grand jury charged Mr. Whiteman with violations of 18 U.S.C.
 §§ 2241(c), 2244(a)(5), 2244(b), 2246(2)(D), 2246(3), and 1153.
        2
        On the government’s motion, the district court dismissed Count 6 for lack of
 evidence.
                                            2
Appellate Case: 21-8095    Document: 010110748514        Date Filed: 10/04/2022      Page: 3



 the court ultimately gave the jury after the close of the evidence. He also contends

 that his prison sentence is substantively unreasonable and the court abused its

 discretion in denying his request for a downward variance.

       A.     Limiting Instruction on Expert Witness Testimony

       Prior to trial, Mr. Whiteman moved to exclude testimony by the government’s

 expert witness.3 He argued the purpose of the testimony was to impermissibly bolster

 and vouch for the victims’ credibility. The district court denied the motion. Among

 other findings, the court concluded that the expert’s testimony was not precluded by

 Federal Rule of Evidence 403 because it was highly probative and the risk of unfair

 prejudice was small because its purpose was to inform and educate the jury on topics

 beyond the common knowledge of the average person—specifically victim and

 abuser behavior—rather than to offer any particular conclusion.

       But the district court placed limits on the expert’s testimony. He was not to

 comment on the credibility of any witness. He was precluded “from placing any

 mathematical figures, percentages, likelihoods, or estimates on the rate of false

 accusations by alleged child victims.” R., Vol. 1 at 194. And in light of the fact the

 expert had not interviewed anyone involved in the case, his testimony had to remain

 generic: he could “not offer any opinions about how his testimony might relate to the

 facts of Mr. Whiteman’s case.” Id. (brackets and internal quotation marks omitted).


       3
         Mr. Whiteman raises on appeal only instructional errors with regard to the
 expert’s testimony. He does not challenge the district court’s admission of that
 testimony. We discuss the denial of his motion to exclude the expert’s testimony and
 his continuing objections to it for context only.
                                            3
Appellate Case: 21-8095     Document: 010110748514          Date Filed: 10/04/2022     Page: 4



         At a conference before the trial, Mr. Whiteman renewed his objection to the

 expert’s testimony as vouching for the victims. The district court granted him a

 continuing objection as to vouching issues. The court also stated it would instruct the

 jury before the expert’s testimony that its purpose was “limited solely to educate

 them on some of the nature and circumstances involving or arising with regards to

 sexual abuse victims. Whether it’s applicable to these alleged victims is solely a

 determination that the jury and the jury alone will make regardless of any expert.”

 Id., Vol. 4 at 36.

         The government called the expert as its first witness. Contrary to its statement

 before trial, the district court did not give a limiting instruction to the jury before the

 expert’s testimony. Mr. Whiteman did not object or ask for an instruction at that

 time.

         At one point during the expert’s testimony, the district court interrupted when

 he began to describe a study of 560 children. In a sidebar with counsel, the court

 reiterated its direction that the expert was precluded from addressing percentages

 regarding false accusations. Mr. Whiteman renewed his objection to the expert’s

 testimony at that time.

         Later in his testimony, when asked what factors a sex offender might consider

 in choosing a victim, the expert stated, “Some have an age category, that they may

 have a preference for 6 to 9-year-olds or . . . 11- to 12-year olds or 15 . . . .” Id. at

 193. Mr. Whiteman objected, asserting that the expert was “vouching for everything

 that is being said here. . . . He’s wanting to give specific numbers and specific ages,

                                              4
Appellate Case: 21-8095     Document: 010110748514          Date Filed: 10/04/2022       Page: 5



 and . . . I believe it’s irrelevant. I believe it’s more prejudicial than probative, and I

 don’t believe it’s helpful.” Id. The government responded that the expert was

 addressing “age targeting,” and that the ages he mentioned were not related to the

 victims in the case, whose ages the expert did not know. Id. (internal quotation

 marks omitted). The district court overruled the objection, concluding the expert

 could properly testify “as to characteristics and types of behavior that are common in

 a generic sense.” Id. at 194.

        During the final instruction conference, the district court offered the following

 limiting instruction regarding the expert’s testimony:

               You heard the testimony of Dr. Frederick Lindberg concerning
        matters such as delay in reporting alleged abuse, grooming and
        maintenance behavior, traumatic bonding, lack of resistance to alleged
        abuse, potential effects of sexual abuse on victims, accommodation by an
        alleged victim, and possible characteristics and types of sex offenders.
        Dr. Lindberg did not know any details about this case or interact with the
        Defendant or alleged victims in this case. His testimony was admitted only
        for informational purposes to help you evaluate other testimony in this trial.
               It is solely up to you to decide the facts of this case. Remember that
        you alone decide how much of a witness’s testimony to believe and how
        much weight it deserves.
 Id., Vol. 1 at 390. Mr. Whiteman objected once again that the expert’s testimony had

 “vouch[ed] for the believability of . . . the alleged victims.” Id., Vol. 4 at 764. He then

 objected to the proposed instruction, stating only that “it seems to me that this instruction

 imbues credibility upon” the expert. Id. The district court overruled the objection,

 concluding the instruction was necessary to properly limit consideration of the expert’s

 testimony to “a discussion of the characteristics and, in a generic sense, the impacts of

 sexual abuse and/or sex offenders.” Id. The court again granted Mr. Whiteman a
                                               5
Appellate Case: 21-8095     Document: 010110748514          Date Filed: 10/04/2022        Page: 6



 continuing objection to anything related to the expert. It delivered the limiting instruction

 to the jury, as proposed, along with the other instructions. The jury returned guilty

 verdicts on Counts 1-5 and Count 7.

        On appeal, Mr. Whiteman argues the district court erred by (1) failing to

 deliver a limiting instruction before the expert witness testified, and (2) giving the

 limiting instruction as phrased after the close of the evidence.

               1.     Standard of Review

                We review the jury instructions de novo and view them in the
        context of the entire trial to determine if they accurately state the governing
        law and provide the jury with an accurate understanding of the relevant
        legal standards and factual issues in the case. In doing so, we consider
        whether the district court abused its discretion in shaping or phrasing a
        particular jury instruction and deciding to give or refuse a particular
        instruction.
 United States v. Christy, 916 F.3d 814, 854 (10th Cir. 2019) (citation, brackets,

 ellipsis, and internal quotation marks omitted). “An abuse of discretion occurs when

 a judicial determination is arbitrary, capricious or whimsical. We will not overturn a

 discretionary judgment by the trial court where it falls within the bounds of

 permissible choice in the circumstances.” United States v. Shumway, 112 F.3d 1413,

 1419 (10th Cir. 1997) (citation and internal quotation marks omitted).

        Under Federal Rule of Criminal Procedure 30(d), “[a] party who objects to any

 portion of the instructions or to a failure to give a requested instruction must inform

 the court of the specific objection and the grounds for the objection before the jury

 retires to deliberate.” A “[f]ailure to object in accordance with this rule precludes

 appellate review, except as permitted under Rule 52(b).” Id. Federal Rule of

                                               6
Appellate Case: 21-8095     Document: 010110748514        Date Filed: 10/04/2022      Page: 7



 Criminal Procedure 52(b) provides that “[a] plain error that affects substantial rights

 may be considered even though it was not brought to the court’s attention.”

              2.     Failure to Give Limiting Instruction Before Expert’s
                     Testimony

       Mr. Whiteman asserts that, contrary to the district court’s statement in

 conference before the trial that it would do so, it “neglected to” give a limiting

 instruction to the jury prior to the expert’s testimony. Aplt. Opening Br. at 19. The

 government argues this issue must be reviewed only for plain error because

 Mr. Whiteman did not object to the court’s failure to give such an instruction at that

 time. Mr. Whiteman does not dispute the government’s assertion. He points to no

 place in the record where he objected to the district court’s failure to instruct the jury

 before the expert’s testimony. Mr. Whiteman therefore prevented the district court

 from “correct[ing] any instructional mistake[],” thereby “avoid[ing] the burdens of an

 unnecessary retrial.” Jones v. United States, 527 U.S. 373, 387-88 (1999). Thus, our

 review is for plain error. See United States v. Banks, 761 F.3d 1163, 1195-96

 (10th Cir. 2014) (reviewing for plain error contention regarding the timing of a

 curative instruction when defendant failed to make a contemporaneous objection).

       But Mr. Whiteman fails to argue for plain error review. He does not mention

 that standard in his opening brief. Nor does he address it in his reply brief, even after

 being alerted to the issue by the government. See United States v. Leffler, 942 F.3d

 1192, 1199 (10th Cir. 2019) (“In response to the Government’s brief, Defendant does

 not even address the preservation issue—much less attempt to argue he preserved his


                                             7
Appellate Case: 21-8095    Document: 010110748514         Date Filed: 10/04/2022     Page: 8



 claim for review on appeal.”). Consequently, because Mr. Whiteman “fails to argue

 plain error in his briefing, his argument fails.” United States v. Cushing, 10 F.4th

 1055, 1077 (10th Cir. 2021) (“The failure to argue for plain error and its application

 on appeal surely marks the end of the road for an argument for reversal not first

 presented to the district court.” (brackets and internal quotation marks omitted)), cert.

 denied, 142 S. Ct. 813 (2022).

              3.     Error in Limiting Instruction Regarding Expert Testimony

       The limiting instruction the district gave after the close of the evidence began

 as follows: “You heard the testimony of Dr. Frederick Lindberg concerning matters

 such as delay in reporting alleged abuse, grooming and maintenance behavior,

 traumatic bonding, lack of resistance to alleged abuse, potential effects of sexual

 abuse on victims, accommodation by an alleged victim, and possible characteristics

 and types of sex offenders.” R., Vol. 1 at 442. Mr. Whiteman argues this portion of

 the instruction—which he characterizes as labeling and summarizing the expert’s

 theories—was erroneous because it “implied to the jury that the court considered the

 subjects of Dr. Lindberg’s testimony . . . to be established, valid scientific facts and

 theories that supported the victims’ testimony and hence their credibility.” Aplt.

 Opening Br. at 20. He contends that the court should have instead instructed the jury,

 consistent with its wording during the conference before trial, that the purpose of the

 expert’s testimony was “limited solely to educate them on some of the nature and

 circumstances involving or arising with regards to sexual abuse victims.” R., Vol. 4



                                             8
Appellate Case: 21-8095     Document: 010110748514       Date Filed: 10/04/2022   Page: 9



 at 36. Mr. Whiteman did object to the district court’s proposed limiting instruction

 before the jury retired to deliberate.4

        We agree with the government that the jury instructions, as a whole,

 “provide[d] the jury with an accurate understanding of the relevant legal standards

 and factual issues in the case.” Christy, 916 F.3d at 854 (internal quotation marks

 omitted). And Mr. Whiteman fails to show that the district court’s phrasing of the

 limiting instruction regarding the expert’s testimony amounts to an abuse of

 discretion. See id. Although the instruction listed the topics of the expert’s

 testimony, it did so using terms including “alleged,” “potential,” and “possible.” R.,

 Vol. 1 at 442. This belies Mr. Whiteman’s assertion that, simply by describing the



        4
          An objection to a jury instruction “must inform the court of the specific
 objection and the grounds for the objection.” Fed. R. Crim. P. 30(d). “[T]he heart of
 the rule” is that objections must be made “with sufficient specificity and
 distinctness.” United States v. Agnew, 931 F.2d 1397, 1401 n.3 (10th Cir. 1991)
 (internal quotation marks omitted). In objecting to the district court’s proposed
 limiting instruction, Mr. Whiteman stated only that “it seems to me that this
 instruction imbues credibility upon” the expert. R., Vol. 4 at 764. He did not
 elaborate on how the instruction did so, he did not point to the language he now
 challenges, nor did he offer alternative language. It is uncertain whether Mr.
 Whiteman’s objection adequately apprised the district court of the specific ground on
 which he now challenges the limiting instruction. See United States v. Bedford, 536
 F.3d 1148, 1153 n.4 (10th Cir. 2008) (noting defendant’s “objection did not rise to
 the level of specificity required to preserve the precise issue he raises on appeal”);
 United States v. Luke-Sanchez, 483 F.3d 703, 706 (10th Cir. 2007) (“A party’s
 objection to a jury instruction must be sufficiently clear such that the grounds stated
 in the objection are obvious, plain, or unmistakable.” (brackets and internal quotation
 marks omitted)).

        But the government does not argue that Mr. Whiteman failed to preserve this
 issue in the district court; it has therefore forfeited the opportunity to do so. See
 United States v. Faust, 795 F.3d 1243, 1252 (10th Cir. 2015).
                                            9
Appellate Case: 21-8095     Document: 010110748514         Date Filed: 10/04/2022        Page: 10



  content of the expert’s testimony, the district court placed its imprimatur on those

  subjects, imbued the expert’s testimony with credibility, or implied its acceptance of

  the expert’s theories. Furthermore, the limiting instruction cautioned that the jury

  alone would decide the facts of the case, including “how much of a witness’s

  testimony to believe and how much weight it deserves.” Id. The court reiterated that

  caution in other instructions. See id. at 408, 434.

        In addition, the district court’s limiting instruction regarding the expert’s

  testimony directly followed its more general instruction on opinion testimony, which

  stated that “[a] witness who has knowledge, skill, experience, training, or education

  may testify and state an opinion concerning such matters.” Id. at 441. But the court

  clearly instructed that the jury alone must decide the weight accorded such testimony:

               You are not required to accept such an opinion. You should
        consider opinion testimony just as you consider other testimony in this trial.
        Give opinion testimony as much weight as you think it deserves,
        considering the education and experience of the witness, the soundness of
        the reasons given for the opinion, and other evidence in the trial.
  Id.

        We hold, contrary to Mr. Whiteman’s contention, that the district court’s

  limiting instruction did not vouch for the credibility of the expert or the victim

  witnesses. He fails to show that the wording used was “arbitrary, capricious or

  whimsical,” or that it exceeded “the bounds of permissible choice in the

  circumstances.” Shumway, 112 F.3d at 1419 (internal quotation marks omitted).

  Moreover, the instructions as a whole clearly informed the jury that it alone would

  determine the credibility of all of the witnesses.

                                             10
Appellate Case: 21-8095        Document: 010110748514     Date Filed: 10/04/2022    Page: 11



        B.     Substantive Reasonableness of Sentence

        Mr. Whiteman argues his 852-month prison sentence is substantively

  unreasonable and the district court abused its discretion in denying his motion for a

  downward variance.

        At sentencing, the court calculated Mr. Whiteman’s total offense level as 43

  and his criminal history category as I. It discussed the minimum and maximum

  sentences applicable to each offense, then concluded that, under the advisory

  guidelines, Mr. Whiteman was subject to the following imprisonment terms: life on

  Counts 1 and 2; 120 months on Counts 3 and 4; 240 months on Count 5; and

  24 months on Count 7. The government argued “that to promote respect for the law,

  to reflect the seriousness of this offense, and to be just punishment for these offenses,

  the sentence should take the number of victims and the span of time the Defendant’s

  crimes covered into account.” R., Vol. 4 at 842-43. It asked the court to impose

  consecutive sentences consistent with the advisory guidelines ranges and statutory

  minimum sentences.

        Mr. Whiteman requested a variant sentence of a total of 30 years’

  imprisonment on all counts. He pointed to his age (54 years), his ailing health, his

  lack of previous criminal history, his military service, his productive membership in

  his tribe, and his marriage and parenting history. He also asserted the weakness of

  the case against him and the lack of physical injury to the victims. Mr. Whiteman’s

  sister spoke, asking the court to show lenience. Mr. Whiteman allocuted, reiterating

  his denial of the charges.

                                             11
Appellate Case: 21-8095     Document: 010110748514         Date Filed: 10/04/2022     Page: 12



         In imposing Mr. Whiteman’s sentence, the district court noted he stood

  convicted of six counts of aggravated sexual abuse involving six separate victims,

  following a trial by jury that the court believed was fair. It pointed to the evidence of

  the nature, significance, and longevity of the harm the victims suffered, as well as

  Mr. Whiteman’s conduct. It touched on his military service and the timing of the

  victim’s disclosures. The court ultimately stated it did not believe “that a sentence

  . . . collectively[] as to all victims in this matter is appropriate” because their “harms

  and circumstances are separate and distinct” and they each “should have the

  consequences and the unfortunate impact upon them recognized.” Id. at 863. It

  therefore concluded that consecutive sentences should be imposed as to each count.

  The court then sentenced Mr. Whiteman to consecutive prison sentences as follows:

         Count 1 – 30 years
         Count 2 – 30 years
         Count 3 – 42 months
         Count 4 – 36 months
         Count 5 – 36 months
         Count 7 – 18 months

  for a total sentence of 852 months or 71 years. The court stated this sentence was

  sufficient but not greater than necessary to accomplish the objectives of 18 U.S.C.

  § 3553(a).

         Mr. Whiteman objected to the consecutive nature of the sentencing, arguing it

  was much greater than necessary considering his age and health. Without

  elaboration, he also objected “under the factors of [§] 3553(a).” Id. at 868.

  Overruling that objection, the district court stated, “Based upon the nature and


                                              12
Appellate Case: 21-8095    Document: 010110748514         Date Filed: 10/04/2022    Page: 13



  characteristics of the crimes committed and the victims, [and] in consideration of the

  circumstances,” it had sentenced Mr. Whiteman “at the low end of the mandatory

  minimum” on Counts 1 and 2, and “far below the guideline sentence” on the

  remaining counts, adding that “the consecutive nature of those sentences” was

  appropriate “in consideration of [§] 3553(a) as well as [§] 3553(b).” Id.

               1.     Standard of Review

        Our review is for an abuse of discretion. See United States v. Beltran,

  571 F.3d 1013, 1018 (10th Cir. 2009) (request for variance); United States v.

  Balbin-Mesa, 643 F.3d 783, 787 (10th Cir. 2011) (substantive reasonableness). “Our

  appellate review for reasonableness includes . . . a substantive component, which

  relates to the length of the resulting sentence.” Balbin-Mesa, 643 F.3d at 787

  (internal quotation marks omitted). “[A] challenge to the sufficiency of the § 3553(a)

  justifications relied on by the district court implicates the substantive reasonableness

  of the resulting sentence. To determine the substantive reasonableness of a sentence,

  we look at the totality of the circumstances.” Id. (citation and internal quotation

  marks omitted). In doing so, “we afford substantial deference to the district court.”

  Id. at 788 (internal quotation marks omitted).

        Mr. Whiteman does not dispute that the court properly calculated and

  considered the applicable guidelines ranges. His sentence is therefore presumptively

  reasonable on appeal. See id. “[T]he presumption of reasonableness is a

  commonsense reflection of the respective roles of district court, appellate court, and

  Sentencing Commission in the determination of the appropriate punishment in a

                                             13
Appellate Case: 21-8095     Document: 010110748514        Date Filed: 10/04/2022     Page: 14



  particular case.” Id. at 788 n.4 (internal quotation marks omitted). Mr. Whiteman

  argues the circumstances in his case rebut the presumed reasonableness of his

  sentence. We disagree.

               2.     Unnecessarily Long Sentence

        Mr. Whiteman asserts that, although the district court departed from the

  guidelines by not imposing a life sentence, an 852-month sentence for a 54-year-old

  man equates to a life sentence. He argues this sentence is far greater than necessary

  to reflect the seriousness of his offenses, to provide for just punishment, and to have

  a general deterrent effect. Mr. Whiteman contends that concurrent sentences would

  have provided ample time for him to obtain available correctional treatment, and if he

  is released in his mid-80s, the public will have been and will continue to be protected

  from further crimes, particularly in light of the exacting conditions imposed for his

  supervised release. He maintains that a 30-year total sentence would be a significant

  punishment and would send a sufficient message regarding the seriousness of his

  crimes. He further argues the sentence imposed will only remove him from society

  for the remainder of his life and will not correct or rehabilitate him. Finally,

  Mr. Whiteman points to his military service, his productive membership in his tribe,

  and the continuing support from his family.

        These contentions “are nothing more than a disagreement with the district

  court about how the evidence should be evaluated and weighed.” United States v.

  Branson, 463 F.3d 1110, 1112 (10th Cir. 2006). In particular, Mr. Whiteman ignores

  the district court’s focus on the number of victims and the significant harms they

                                             14
Appellate Case: 21-8095     Document: 010110748514        Date Filed: 10/04/2022     Page: 15



  each have suffered. On appeal, we consider only “whether the sentence fell within

  the range of rationally available choices that facts and the law at issue can fairly

  support.” United States v. Blair, 933 F.3d 1271, 1274 (10th Cir. 2019) (internal

  quotation marks omitted). Here, Mr. Whiteman’s discussion of various factors that

  might weigh in favor of a shorter sentence fails to show that the sentence imposed

  does not fall within that range.

               3.     Sentence Disparity

        Mr. Whiteman contends his sentence does not fairly reflect the sentencing

  factor in 18 U.S.C. § 3553(a)(6), which requires a sentencing court to “consider . . .

  the need to avoid unwarranted sentence disparities among defendants with similar

  records who have been found guilty of similar conduct.” Citing statistics on the

  average sentence length for sexual abuse offenders in a Sentencing Commission

  publication, Mr. Whiteman points to longer average sentences for Native Americans

  subject to mandatory minimum penalties as compared to other races.5 He asserts

  these statistics equate to a significant and unwarranted disparity between his sentence

  and the sentences of non-Native American sexual abuse offenders in the federal

  system. But Mr. Whiteman acknowledges that the cited statistics include a very

  small percentage of offenders who, like him, were convicted of offenses with



        5
           See U.S. Sentencing Comm’n, Mandatory Minimum Penalties for Sex
  Offenses in the Federal Criminal Justice System 28 (January 2019),
  https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
  publications/2019/20190102_Sex-Offense-Mand-Min.pdf

                                             15
Appellate Case: 21-8095    Document: 010110748514       Date Filed: 10/04/2022      Page: 16



  mandatory minimum sentences of twenty years or more. And he fails to indicate

  what, if any, portion of those offenders were convicted of multiple sexual abuse

  crimes involving multiple victims over a 25-year time span. Without more, these

  statistics fail to show that Mr. Whiteman’s sentence is substantively unreasonable

  due to an unwarranted sentence disparity “among defendants with similar records

  who have been found guilty of similar conduct.” § 3553(a)(6).

        Mr. Whiteman further argues that, had he been convicted in state court in

  Wyoming for sexual abuse of a minor, his maximum sentence would be 20 years’

  imprisonment on a single count under Wyoming law, see Wyo. Stat. Ann.

  § 6-2-315(b), as compared to the 30-year mandatory minimum and advisory

  guidelines life-imprisonment sentences on Counts 1 and 2 for his offenses committed

  in Indian country. According to Mr. Whiteman, this, too, equates to a significant and

  unwarranted sentencing disparity under § 3553(a)(6). But we have rejected such a

  proposition, holding “that a disparity between the federal-court sentence and the

  sentence that would be imposed for a like offense in state court does not make the

  sentence unreasonable.” Branson, 463 F.3d at 1110. This is so because “[a]djusting

  federal sentences to conform to those imposed by the states where the offenses

  occurred would not serve the purposes of § 3553(a)(6) but, rather, would create

  disparities within the federal system.” Id. at 1112. Thus, Mr. Whiteman’s argument,

  which is based entirely on § 3553(a)(6), is foreclosed by Branson. See United States

  v. Begay, 974 F.3d 1172, 1176-77 (10th Cir. 2020).



                                            16
Appellate Case: 21-8095     Document: 010110748514        Date Filed: 10/04/2022    Page: 17



         Mr. Whiteman fails to demonstrate that his sentence is substantively

  unreasonable or that the district court abused its discretion in denying his request for

  a downward variance.

  III.   Conclusion

         We affirm the district court’s judgment.


                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




                                             17